— Judgment, Supreme Court, New York County (Alvin Schlesinger, J.), rendered July 20, 1988, convicting defendant after a jury trial of two counts of robbery in the second degree and one count each of criminal possession of stolen property in the third and fourth degrees, and sentencing him to concurrent terms of 2 to 6 years on each of the robbery counts, and one year and six months, respectively, on the possessory counts, unanimously affirmed.
The victim’s eyewitness testimony was not improperly bolstered by the testimony of the police officer which, in any *377event, was brought out during cross-examination by defense counsel. Comments as to the victim’s credibility and veracity in the prosecutor’s summation did not unduly prejudice the defendant and were fair response to defense counsel’s summation. Even though we have considered the merits and affirm on substantive grounds, we note that neither of these points was preserved for appellate review as a matter of law by appropriate objection at trial. Concur — Kupferman, J. P., Milonas, Kassal and Ellerin, JJ.